Electronically Filed
                                                        Supreme Court
                                                        SCAD-XX-XXXXXXX
                                                        09-NOV-2021
                                                        08:34 AM
                                                        Dkt. 68 ORD




                          SCAD-XX-XXXXXXX

          IN THE SUPREME COURT OF THE STATE OF HAWAII


            In re: LESLIE S. FUKUMOTO (Bar No. 2708)


                        ORIGINAL PROCEEDING

                               ORDER
 (By: Recktenwald, C.J., Nakayama, McKenna, Wilson, and Eddins, JJ.)

          Upon consideration of the October 15, 2021 report,

request for fees and costs, and motion for discharge, filed by

attorney Walter Hebblethwaite, serving as Trustee, pursuant to

Rule 2.20 of the Rules of the Supreme Court of the State of

Hawaii (RSCH), over the practice of attorney Leslie Fukumoto,

the October 22, 2021 statement filed by Bradley Tamm, in his

capacity as Trustee Administrator at the the Office of

Disciplinary Counsel (ODC), the lack of response to that motion

from attorney Fukumoto, the October 22, 2021 motion by Tamm for

permission to dispose of a cleansed computer currently held by

the trusteeship, the lack of response to that motion from
attorney Fukumoto, and the record in this matter, we conclude

Trustee Hebblethwaite has completed his duties in this

trusteeship and that the fees he requests are for work

reasonable in duration and related to the duties of the

trusteeship.   We find the value of the computer which is the

subject of ODC’s motion to be less than $50.00 and, pursuant to

RSCH Rule 2.20(d)(2)(F) (2021), subject to destruction.   We

further conclude that requiring attorney Fukumoto to be

responsible for the total expenses incurred by this trusteeship

is warranted and authorized by RSCH Rule 2.20(d)(2019) and RSCH

Rule 2.20(e)(2021).   Therefore,

         IT IS HEREBY ORDERED that Trustee Hebblethwaite’s

report is approved, and his motion for discharge is granted.     As

a final duty, Trustee Hebblethwaite shall transfer control of

the two client trust accounts from attorney Fukumoto’s practice,

maintained at First Hawaiian Bank and ending in x1593 and x0496,

to ODC, which shall maintain them until either a valid request

for the funds therein is approved by this court or until the

contents are ripe for a determination that they be declared

abandoned and can escheat to the state, after December 15, 2024.

         IT IS FURTHER ORDERED that the Disciplinary Board

shall pay Trustee Hebblethwaite, within 30 days of the entry

date of this order, $1,764.00 in fees and $83.12 in General


                                   2
Excise Tax, calculated at the Oahu rate of 4.712%, for a total

of $1,847.12.

          IT IS FURTHER ORDERED that ODC may, pursuant to RSCH

Rule 2.20(d)(2)(F), dispose of the computer described in its

October 22, 2021 submission, according to its standard

procedures for disposing of outdated technology.

          IT IS FURTHER ORDERED that ODC may submit a renewed

motion for an order and judgment against attorney Fukumoto,

which shall include a full summary of expenses incurred by the

Disciplinary Board and ODC in this matter.

          DATED:   Honolulu, Hawaii, November 9, 2021.

                                     /s/ Mark E. Recktenwald

                                     /s/ Paula A. Nakayama

                                     /s/ Sabrina S. McKenna

                                     /s/ Michael D. Wilson

                                     /s/ Todd W. Eddins




                                 3